Title: To James Madison from James Simpson, 15 October 1806
From: Simpson, James
To: Madison, James



No: 117.
Sir
Tangier 15th. October 1806

I have the honour to advise that money in hand at close of last year for defraying the Contingent Expences of this Consulate being some time expended and a farther sum disbursed, I have this day taken the liberty of drawing a Bill of Exchange on you, payable to the order of Mr. John Gavino for One thousand two hundred Dollars for that Service.
This sum after paying my advance in the day, will leave a sufficient fund for providing such Articles as will be required for distribution at the ensuing Festival to those whose Services are esteemed useful.
They will be as nearly such as those, pointed out in my dispatch of the 30th November last year, as Mr. Gavino may be able to obtain at Gibraltar.  I pray you will be pleased to direct this Bill being paid on Account of the Service mentioned.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson

